Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered June 19, 1989, convicting him of burglary in the third degree and criminal mischief in the second degree, upon a jury verdict, and imposing sentence.
Ordered that judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15).
The trial court did not improvidently exercise its discretion *770in permitting the prosecutor to cross-examine the defendant with respect to his prior convictions for assault and criminal facilitation (see, People v Sandoval, 34 NY2d 371). These offenses were relevant to the defendant’s credibility as a witness and his willingness to place his interests above those of society (see, People v Sandoval, supra; People v Noeth, 162 AD2d 724). Moreover, the defendant’s assault conviction was not so remote in time as to mandate preclusion (see, People v Salcedo, 133 AD2d 129; People v Scott, 118 AD2d 881).
Finally, the defendant’s challenge to the imposition of a mandatory surcharge is premature while he is still incarcerated (see, People v West, 124 Misc 2d 622; People v Barrios, 163 AD2d 579; People v Koslow, 160 AD2d 954). Sullivan, J. P., Eiber, Miller and Ritter, JJ., concur.